UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CATHERINE MARIE ANNIS,

              Plaintiff,

       v.                                              18-CV-1276
                                                       DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



      On November 12, 2018, the plaintiff, Catherine Marie Annis, brought this action

under the Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On July 22, 2019, Annis moved for judgment on the pleadings, Docket Item 10;

on September 20, 2019, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 13; and on October 11, 2019, Annis replied, Docket Item

15.

      For the reasons stated below, this Court grants Annis’s motion in part and denies

the Commissioner’s cross-motion.


                                   BACKGROUND


I.    PROCEDURAL HISTORY

      On March 28, 2012, Annis applied for Supplemental Security Income. Docket

Item 7-6 at 2. She claimed that she had been disabled since April 10, 2003, due to a
back injury, depression, fibromyalgia, asthma, high cholesterol, and “herniated bulging

discs.” 1 Id. at 2, 5.

       On June 29, 2012, Annis received notice that her application was denied

because she was not disabled under the Act. Docket Item 7-4 at 2. She requested a

hearing before an administrative law judge (“ALJ”), id. at 6, which was held on July 29,

2013, Docket Item 7-2 at 38-61. The ALJ then issued a decision on November 18,

2013, confirming the finding that Annis was not disabled. Id. at 21-33. Annis appealed

the ALJ’s decision, but her appeal was denied on March 20, 2015, and the decision

then became final. Id. at 2.

       On September 3, 2016, this Court (Geraci, J.) vacated the Commissioner’s

decision and remanded the matter for further proceedings so that the ALJ could

“properly link the evidence to the physical, mental and functional demands of light

work.” Docket Item 7-9 at 39-40, 42-43. The ALJ held a second hearing on May 1,

2018, Docket Item 7-8 at 32-79, and again denied Annis’s claim on August 3, 2018, id.

at 5-24. 2


       1  Annis later alleged additional impairments that began after she first applied for
disability benefits. See Docket Item 7-8 at 39. Those impairments included esophageal
reflux, migraines, sciatica, coronary artery disease, and thyroid disease. Id.
       2   The Commissioner’s regulations provide that “when a case is remanded by a
[f]ederal court for further consideration, the decision of the administrative law judge will
become the final decision of the Commissioner after remand on your case unless the
Appeals Council assumes jurisdiction of the case,” 20 C.F.R. § 416.1484(a); that the
Appeals Council may assume jurisdiction of the case if the claimant files written
exceptions to the ALJ’s decision, or on the Council’s own motion, id. §416.1484(c); and
that “[i]f no exceptions are filed and the Appeals Council does not assume jurisdiction of
your case, the decision of the administrative law judge becomes the final decision of the
Commission after remand,” id. § 416.1484(d). Although the record provides no
indication of what action, if any, the Appeals Council took with respect to the ALJ’s
August 3, 2018 decision, neither party claims that decision was not final. This Court
therefore assumes that “the Appeals Council did not assume jurisdiction,” and so “the
                                             2
II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Annis’s claim.

Annis was examined by several different providers, but the opinions of John Schwab,

D.O.; Rajiv Jain, M.D.; Jeffrey Bova, D.C.; Nikita Dave, M.D.; John Kwock, M.D.; Renee

Baskin, Ph.D.; P. Kudler, M.D.; Emilia Banse, F.P.M.H.N.P.; Angela J. Roche,

P.M.H.N.P.; Richard Bennett, M.D.; and David Schaich, Psy.D., are of most significance

to the claim of disability here.


       A.      Physical Functioning Evidence

            1. John Schwab, D.O.

       On June 19, 2012, Dr. Schwab, a family medicine doctor, completed a

consultative internal medicine examination for the Social Security Administration

(“SSA”). Docket Item 7-7 at 210-13. He diagnosed depression, asthma, back pain, and

tobacco abuse; he recommended that Annis “avoid activity that triggers her asthma”;

and he opined that she had “mild restriction[s] [in] bending, lifting, and carrying.” Id. at

212-13.


            2. Rajiv Jain, M.D.

       On April 14, 2018, Dr. Jain, an internist, completed a physical residual functional

capacity questionnaire for the SSA. Docket Item 7-14 at 97-101. Dr. Jain stated that he

had treated Annis every six months or so for thirteen years. Id. at 97. He diagnosed

asthma, anxiety, myalgia, sleep disorder, and lower back pain. He opined that Annis’s



ALJ’s decision became the Commissioner’s final decision and is thus subject to judicial
review.” See Frame v. Comm’r of Soc. Sec. Admin., 596 Fed. App’x 908, 909 (11th Cir.
2015) (per curiam).

                                              3
impairments could be expected to last at least twelve months. Id. But Dr. Jain did not

opine as to Annis’s specific physical limitations because he believed that she first

needed a “functional capacity eval[uation]” before he could “answer [the] specific

questions [on the questionnaire].” Id. at 98-100.

       Dr. Jain had previously evaluated Annis and assessed the following

“percentage[s] (0-100%) of temporary impairment”: 100% on January 20, 2014, Docket

Item 7-13 at 13; 25% on May 1, 2014, id. at 256; 50% on October 2, 2014, id. at 270;

75% on October 12, 2017, Docket Item 7-14 at 44; and 75% on January 15, 2018, id.at

16.


          3. Jeffrey Bova, D.C.

       From March 13, 2007, through at least March 12, 2018, Annis received weekly to

monthly treatment from Dr. Bova, a licensed chiropractor. See Docket Item 7-7 at 96;

Docket Item 7-14 at 82-88.

       On January 20, 2014, Dr. Bova opined that Annis was “100% disabled and [was]

unable to work.” Docket Item 7-13 at 3. About two months later, on March 12, 2014,

Dr. Bova completed a spine residual functional capacity questionnaire for the SSA. Id.

at 16-19. He noted that he had treated Annis once to twice per month, and he

diagnosed subluxation and fixation of the lumbar spine with a herniated disc,

intervertebral disc syndrome, radicular neuritis, and degenerative disc disease. Id. at

16. Dr. Bova opined that Annis’s symptoms would frequently interfere with her attention

and concentration. Id. at 17. He further opined that she could walk less than one city

block without rest or severe pain; could sit or stand for only 15-20 minutes at a time;

could sit or stand for a combined total of less than 2 hours in a day; needed to walk for


                                             4
15 minutes every 15-20 minutes; could rarely lift 10-20 pounds and never more than 20;

and could rarely twist, stoop, crouch/squat, or climb ladders or stairs. Id. at 17-18. He

concluded that as a result of her impairments, Annis would be absent from work more

than four days per month and was not capable of sustaining full-time work. Id. at 18.

       On March 5, 2018, Dr. Bova opined that Annis was “[a]ble to return to

work/school with the following restrictions”: “[u]nable to climb[ ] stairs repetitively . . .

[u]ntil further notice.” Docket Item 7-14 at 79. He noted that Annis “continue[d] to have

. . . relief with treatment” and that her “[p]rognosis [was] fair to good with compliance of

treatment plan.” Id. at 87.


           4. Nikita Dave, M.D.

       On November 2, 2017, Dr. Dave, a physiatrist, completed a consultative internal

medicine evaluation for the SSA. Docket Item 7-13 at 430-34. She diagnosed anxiety,

panic, and depression; a torn right meniscus; chronic obstructive pulmonary disease

(“COPD”); dyslipidemia; and low back pain with left lower limb numbness. Id. at 433.

Dr. Dave opined that, due to her COPD, Annis should avoid “smoke, dust, fumes,

inhalants, chemicals, extremes of temperature, humidity, and severe physical exertion.”

Id. She also found that, due to her right knee pain and left leak weakness, Annis should

“[a]void ladders and heights” and “may [have] mild-to-moderate limitations” in “repetitive

kneeling, crawling, and crouching”; “prolonged sitting, standing, [and] walking”; and

“repetitive bending [and] twisting to the lumbar spine.” Id. Finally, Dr. Dave opined that

Annis had “moderate [limitations]” in “lifting, carrying, pushing, and pulling.” Id.




                                                5
          5. John Kwock, M.D.

      On May 1, 2018, Dr. Kwock, an orthopedic surgeon who had examined Annis’s

records but never examined her, testified at the administrative hearing regarding Annis’s

physical functional limitations. See Docket Item 7-8 at 45-52. He diagnosed minor

degenerative joint disease of the cervical and lumbar spine, internal derangement of the

right knee, and morbid obesity. Id. at 45-46 (citing Docket Item 7-13 at 360, 363 (2014

and 2015 cervical spine X-rays); Docket Item 7-7 at 214 and Docket Item 7-13 at 362

(lumbar spine X-rays); Docket Item 7-7 at 245 and Docket Item 7-13 at 374, 395 (right

knee radiological studies); Docket Item 7-13 at 390 (right knee arthroscopy report);

Docket Item 7-7 at 245 (left knee X-ray); Docket Item 7-7 at 117, 151, 211, 308, Docket

Item 7-13 at 12, 285, 339, 431, and Docket Item 7-14 at 15 (physical examinations)).

He declined to opine as to whether Annis had coronary artery disease, COPD, asthma,

esophageal reflux, migraines, or thyroid disease because, as an orthopedic surgeon, he

lacked the “expertise” to do so. Id. at 45-46. But he did find that no evidence in the

record supported a diagnosis of fibromyalgia. Id. at 45.

      Dr. Kwock concluded that Annis’s impairments did not meet Listing 1.04

(disorders of the spine) because there was no evidence of “nerve root impingement in

either the upper extremities or lower extremity [sic].” Id. at 47. Nor did her impairments

“come close to meeting” Listing 1.02 (major dysfunction of a joint) because her

arthroscopic debridement resolved her symptoms and “there [was] no other evidence of

any other pathology.” Id. at 47-48.

      But Dr. Kwock did find that Annis had certain work-related limitations. He opined

that she could work at a “medium work exertional level”—that is, she could “lift and carry

up to 10 pounds on a continuous basis, between 11 and 20 pounds on a frequent basis,
                                            6
between 21 and 50 pounds occasionally, [but never] anything above 51 pounds”; she

could “sit for eight hours out of eight”; and she could “stand and walk for eight hours out

of eight.” Id. at 48. He opined that she could continuously kneel and balance;

frequently stoop, crouch, or climb stairs, ramps, ladders, and scaffolds; and occasionally

crawl. Id. Finally, Dr. Kwock found that Annis had no limitations in the use of her upper

extremities. Id.


       B.      Mental Functioning Evidence

            1. Renee Baskin, Ph.D.

       On June 19, 2012, Dr. Baskin, a psychologist, completed a consultative

psychological examination for the SSA. Docket Item 7-7 at 206-09. Dr. Baskin

diagnosed dysthymic disorder, “pain disorder associated with general medical

condition,” back pain, high cholesterol, and asthma. Id. at 208-09. And she opined that

Annis “should have minimal to no limitations being able to follow and understand simple

directions and instructions, perform simple tasks independently, maintain attention and

concentration, maintain a regular schedule, learn new tasks, perform complex tasks

with supervision, make appropriate decisions, relate adequately with others and

appropriately deal with stress.” Id. Dr. Baskin concluded that Annis’s psychiatric

problems “[did] not appear to be significant enough to interfere with [her] ability to

function on a daily basis.” Id. at 208.


            2. P. Kudler, M.D.

       On June 28, 2012, Dr. Kudler, a psychiatrist, reviewed the evidence of record—in

particular, Dr. Baskin’s consultative examination—and completed a disability

determination for the SSA. Id. at 215-28. Dr. Kudler found that Annis had two medically

                                              7
determinable mental impairments: dysthymic disorder and pain disorder. Id. at 218,

221. Dr. Kudler opined that Annis was mildly limited in the functional area of

maintaining social functioning; had no limitations in the areas of activities of daily living

and maintaining concentration, persistence, or pace; and had never experienced

episodes of mental deterioration. Id. at 225.


          3. Suburban Psychiatric Associates: Emilia Banse, F.P.M.H.N.P.,
             Angela J. Roche, P.M.H.N.P., and Richard Bennett, M.D.

       On December 4, 2013, Annis began psychiatric care at Suburban Psychiatric

Associates. Docket Item 7-13 at 41. She received bimonthly medication management

from three different providers: Nurse Practiioner (“NP”) Banse, a family psychiatric

mental health nurse practitioner; NP Roche, a psychiatric mental health nurse

practitioner; and Dr. Bennett, a psychiatrist. Specifically, from December 4, 2013,

through November 6, 2014, NP Banse treated Annis, see id. at 41-61; from December

12, 2014, to June 17, 2017, NP Roche treated Annis, see id. at 63-109; and from July

20, 2016, through March 28, 2018, Dr. Bennett treated Annis, see id. at 110-19; Docket

Item 7-14 at 91-95.

       Throughout this five-year period, NP Banse, NP Roche, and Dr. Bennett

diagnosed major depressive disorder (recurrent, moderate) and generalized anxiety

disorder, prescribed antidepressant and anti-anxiety medications, and recommended

that Annis start therapy. See, e.g., Docket Item 7-13 at 42-43. They also found that

Annis was “consistently” depressed but did not display mania or suicidality; had “clear

and appropriate” speech; had “normal” thought processes “without dementia or overt

illogical thinking”; displayed no “delusions, hallucinations, obsessions, preoccupations

or somatic thoughts”; displayed “normal” attention and concentration; and was alert and

                                              8
oriented with “intact” memory, judgment, and insight Id. at 42; see also id. at 45, 48,

51, 55, 59, 64, 68, 72, 76, 80, 84, 88, 92, 96, 100, 104, 108, 110, 112, 114, 116, 118.

Annis refused psychotherapy. See, e.g., id. at 43.

       On March 28, 2018, Dr. Bennett completed a medical source statement about

Annis’s mental functioning. Docket Item 7-14 at 91-95. He opined that her symptoms

precluded her from performing a variety of skills under the umbrellas of understanding

and memory, social interaction, and adaptation. Id. at 93-94. Specifically, for 11-20%

of an 8-hour workday, Annis could not perform six of the twelve understanding and

memory skills, two of the four social interaction skills, and two of the five adaptation

skills; and for at least 20% of the workday, she could not perform any of the remaining

skills in those three areas. Id. at 93-94. Dr. Bennett further found that Annis’s

impairments would cause her to be “off task” at work for more than 30% of an 8-hour

workday and to miss than four workdays per month. Id. at 94-95.


          4. David Schaich, Psy.D.

       On November 2, 2017, Dr. Schaich, a psychologist, completed a consultative

psychological examination for the SSA. Docket Item 7-13 at 443-47. Dr. Schaich

diagnosed major depressive disorder (recurrent, moderate), panic disorder, and an

unspecified anxiety disorder. Id. at 446. He opined that Annis had “[n]o limitation[s]” in

her “ability to understand, remember, or apply simple . . . [or] complex directions and

instructions.” Id. But she was mildly limited in her ability to “use reason and judgment

to make work-related decisions”; “interact adequately with supervisors, coworkers, and

the public”; “sustain concentration and perform a task at a consistent pace”; “sustain an

ordinary routine and regular attendance at work”; and “regulate emotions, control


                                              9
behavior, and maintain well being.” Id. Dr. Schaich concluded that Annis’s psychiatric

problems “[did] not appear significant enough to interfere with [her] ability to function on

a daily basis.” Id. at 446.


III.   THE ALJ’S DECISION

       In denying Annis’s application, the ALJ evaluated Annis’s claim under the SSA’s

five-step evaluation process for disability determinations. See 20 C.F.R

§ 416.920(a)(2). At the first step, the ALJ determines whether the claimant currently is

engaged in substantial gainful employment. § 416.920(a)(4)(i). If so, the claimant is not

disabled. Id. If not, the ALJ proceeds to step two. § 416.920(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 416.920(a)(4)(i). If there are no severe impairments, the claimant is not

disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 416.920(a)(4).

       At step three, the ALJ determines whether any severe impairment or combination

of impairments meets or equals an impairment listed in the regulations.

§ 416.920(a)(4)(iii). If the claimant’s severe impairment or combination of impairments

meets or equals one listed in the regulations, the claimant is disabled. Id. But if the ALJ

finds that no severe impairment or combination of impairments meets or equals any in

the regulations, the ALJ proceeds to step four. § 416.920(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 416.920(a)(4)(iv); 416.920(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and non-severe medical




                                             10
impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See § 416.945

       After determining the claimant’s RFC, the ALJ completes step four.

§ 416.920(e). If the claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 416.920(f). But if the claimant cannot, the ALJ proceeds to

step five. §§ 416.920(a)(4)(iv); 416.920(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 416.920(a)(4)(v), (g). More specifically, the Commissioner bears the

burden of proving that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy.” Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ found at step one that Annis had not engaged in substantial

gainful activity since the date she applied for disability benefits. Docket Item 7-8 at 7.

At step two, the ALJ found that Annis had “the following severe impairments: “obesity[;]

asthma/emphysema[;] history of later-onset torn meniscus, with repair and re-tear;

depressive disorder[;] degenerative disc disease of the lumbar and cervical spine[;] and

[COPD].” Id. The ALJ found that Annis’s coronary artery disease and hypothroidism

were “not severe” and that her fibromyalgia did not qualify as a “medically determinable

impairment.” Id. at 8.

       At step three, the ALJ determined that Annis did “not have an impairment or

combination of impairments that meets or medically equals the severity of one of the



                                               11
listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” Id. More specifically,

the ALJ found that Annis’s degenerative disc disease did not meet Listing 1.04

(disorders of the spine); her knee impairments did not meet Listing 1.02 (major

dysfunction of a joint); her asthma did not meet Listing 3.03 (asthma); and her COPD

did not meet Listing 3.02 (chronic respiratory disorders). Id. at 8-9. The ALJ also found

that Annis’s mental impairments did not meet Listing 12.04 (depressive, bipolar, and

related disorders) because Annis did not have at least two marked limitations or one

extreme limitation in the areas of understanding, remembering, or applying information;

interacting with others; concentrating, persisting, or maintaining pace; or adapting or

managing herself. Id. at 9-10.

       The ALJ then found that Annis had the following RFC:

       [Annis could] perform light work 3 . . . . [She] can lift, carry, push and pull 20
       pounds occasionally and 10 pounds frequently. She can sit for 2/3 of an
       eight-hour day (frequently), and stand or walk [for] 1/3 of an eight-hour day
       (occasionally). She can occasionally climb stairs and ramps but can never
       climb ladders, ropes or ladders [sic]. [She] can occasionally kneel, crouch,
       and crawl. She must avoid all exposure to excessive cold, excessive heat,
       and excessive moisture/humidity. She must avoid concentrated exposure
       to pulmonary irritants, such as odors, fumes, dusts, gasses and poor
       ventilation. [She] must avoid excessive vibration and exposure to hazards
       such as unprotected heights and moving machinery. She is limited to
       simple, routine tasks that can be learned after a short demonstration or
       within 30 days, and work allowing her to be off task 5% of the workday, in
       addition to regularly scheduled breaks. She can have occasional interaction




       3  “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C.F.R. § 416.967(b).

                                              12
       with the public and coworkers. She can perform work that does not require
       teamwork, such as on a production line.

Id. at 10-11. The ALJ explained that although “[Annis]’s medically determinable

impairments could reasonably be expected to cause [her] alleged symptoms[,] . . .

[Annis]’s statements concerning the intensity, persistence and limiting effects of [those]

symptoms [were] not entirely consistent with the medical evidence and other evidence

in the record.” Id. at 12 . In reaching this determination, the ALJ gave “great weight” to

the opinion of the testifying medical expert, Dr. Kwock, and “some weight” to the June

2012 opinion of the consulting physician, Dr. Schwab; the April 2018 opinion of Annis’s

treating physician, Dr. Jain; and the November 2017 opinion of the consulting

psychologist, Dr. Schaich. Id. at 13-20. He gave “little weight” to the January 2014,

March 2014, and March 2018 opinions of Annis’s treating chiropractor, Dr. Bova; the

November 2017 opinion of the consulting physician, Dr. Dave; and the March 2018

opinion of Annis’s treating psychologist, Dr. Bennett. 4 Id. at 16-22.

       At step four, the ALJ found that Annis had no past relevant work. Id. at 22. And

at step five, the ALJ found that “[c]onsidering [Annis’s] age, education, work experience,

and [RFC], there [were] jobs that exist[ed] in significant numbers in the national

economy that [Annis] could perform.” Id. at 22. Specifically, the ALJ credited the




       4 The ALJ discussed the June 2012 opinion of the consulting psychologist, Dr.
Baskin, but did not give that opinion any specific weight. See id. at 18. Instead, the ALJ
found that although Dr. Baskin opined that Annis would have minimal-to-no limitations in
mental functioning, that opinion was inconsistent with “subsequent medical evidence, as
well as [Annis’s own] allegations.” Id. For the same reason, the ALJ gave “some
weight” to the June 2012 opinion of the non-examining psychiatric consultant, P. Kudler,
who “relied on [Dr. Baskin’s] examination.” Id.

                                             13
testimony of a vocational expert that Annis could find work as a small product

assembler, electronic assembler, or plastic molding worker. Id. at 22-23.


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.




                                             14
                                        DISCUSSION


I.     ALLEGATIONS

       Annis argues that the ALJ erred in two ways. Docket Item 10-1 at 25-35. First,

she argues that he did not comply with the procedural mandates of the treating-

physician rule. Id. at 26-31. Second, she argues that the ALJ’s RFC determination is

not otherwise supported by substantial evidence in the record and, instead, is the

product of the ALJ’s “lay judgment.” Id. at 31-35. In light of these errors, she argues,

this Court again should remand the matter for reconsideration of her eligibility for

benefits. Id. at 35.


II.    ANALYSIS

       A.     Treating-Physician Rule

       Annis first argues that the ALJ erred procedurally by violating the treating-

physician rule. Id. at 26-31. This Court agrees.

       When determining a claimant’s RFC, an ALJ must evaluate every medical

opinion received. 20 C.F.R. § 416.927(c). But an ALJ generally should give greater

weight to the medical opinions of treating sources—physicians, psychologists,

optometrists, podiatrists, and qualified speech-language pathologists who have

“ongoing treatment relationship[s]” with the claimant—because those medical

professionals are in the best positions to provide “detailed, longitudinal picture[s] of [the

claimant’s] medical impairments.” See 20 C.F.R. § 404.1527(a)(2), (c)(2); see also

Genier v. Astrue, 298 Fed. App’x 105, 108 (2d Cir. 2008) (summary order). In fact, a

treating physician’s opinion is entitled to controlling weight so long as it is “well-

supported [sic] by medically acceptable clinical and laboratory diagnostic techniques

                                              15
and is not inconsistent with the other substantial evidence in [the claimant’s] case

record.” 20 C.F.R. § 404.1527(c)(2).

       Before an ALJ may give less-than-controlling weight to a treating source’s

opinion, the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature,

and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3)

the consistency of the opinion with the remaining medical evidence; and[ ] (4) whether

the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(quotations and alterations omitted). These are the so-called “Burgess factors” from

Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008). Estrella v. Berryhill, 925 F.3d 90, 95

(2d Cir. 2019). “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning

weight” to a treating source opinion “is a procedural error.” Id. at 96 (quoting Selian v.

Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).

       Here, the ALJ accorded “little weight” to the opinion of Annis’s treating

psychiatrist, Dr. Bennett, that Annis could not perform many basic skills for a substantial

part of an 8-hour workday; would be “off task” for more than 30% of an 8-hour workday;

and would miss more than four workdays per month. Docket Item 7-14 at 93--95. The

ALJ asserted that this opinion was “wholly inconsistent with other mental health

opinions in the medical evidence of record, including self-reports indicating only minor

depression.” Docket Item 7-8 at 21 (citing Docket Item 7-14 at 30-31, 32, 69, 71). He

also found that it was “inconsistent with [Dr. Bennett’s] own office notes, which

consistently indicate[d] that [Annis’s] thought processes were clear and appropriate; she

was alert and oriented; her memory remained intact and her attention span and

concentration were fair,” as well as the “the relatively high [Global Assessment of



                                             16
Functioning] scores ranging from 70 to 80 provided by Dr. Bennett.” Id. (citing Docket

Item 7-13 at 40-119).

       The ALJ instead rested his mental RFC determination on the November 2, 2017

opinion of the consulting psychologist, Dr. Schaich, that Annis had “[n]o limitation[s]” in

her “ability to understand, remember, or apply simple . . . [or] complex directions and

instructions” and was only mildly limited in her ability to “use reason and judgment to

make work-related decisions”; “interact adequately with supervisors, coworkers, and the

public”; “sustain concentration and perform a task at a consistent pace”; “sustain an

ordinary routine and regular attendance at work”; and “regulate emotions, control

behavior, and maintain well being.” Docket Item 7-13 at 446. And the RFC reflected

the weights assigned to the opinions of Dr. Bennett and Dr. Schaich. See Docket Item

7-8 at 10-11 (“[Annis] is limited to simple, routine tasks that can be learned after a short

demonstration or within 30 days, and work allowing her to be off task 5% of the

workday, in addition to regularly scheduled breaks. She can have occasional

interaction with the public and coworkers. She can perform work that does not require

teamwork, such as on a production line.”).

       But in assigning those weights, the ALJ did not comply with the procedural

mandates of the treating-physician rule. In particular, the ALJ did not “explicitly”

consider the first Burgess factor: Dr. Bennett had treated Annis for nearly two years

(indeed, his office had treated her for nearly five years) and therefore likely had “a

detailed, longitudinal picture of [Annis’s] medical impairments,” see 20 C.F.R. §

404.1527(a)(2), (c)(2). When discussing Annis’s hearing testimony, the ALJ made

passing reference to the fact that Annis “has been seeing Dr. Bennett every two months



                                             17
for the past three years.” See Docket Item 7-8 at 11-12. But the ALJ never indicated

that such a treatment history played any role in his later evaluation of Dr. Bennett’s

opinion. Nor did the ALJ “explicitly” consider the fourth Burgess factor: Dr. Bennett is a

psychiatrist, whose opinion regarding Annis’s mental functioning therefore might be

accorded greater weight than that of a generalist. In fact, Dr. Bennett’s specialty is not

mentioned anywhere in the ALJ’s decision.

       “Because the ALJ procedurally erred, the question becomes whether ‘a

searching review of the record assures [this Court] that the substance of the [treating-

physician] rule was not traversed’—i.e., whether the record otherwise provides ‘good

reasons’ for assigning ‘little weight’” to some of Dr. Bennett’s opinions. See Estrella,

925 F.3d at 96 (alterations omitted) (quoting Halloran, 362 F.3d at 32); see also Zabala

v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (declining remand where “application of the

correct legal principles to the record could lead [only to the same] conclusion”). The

Court finds no such assurance here.

       The ALJ determined that Annis could perform “simple, routine tasks that can be

learned after a short demonstration or within 30 days, and work allowing her to be off

task 5% of the workday, in addition to regularly scheduled breaks. She can have

occasional interaction with the public and coworkers.” Docket Item 7-8 at 10-11. In

contrast, Dr. Bennett concluded that Annis’s impairments would cause her to be “off

task” more than 30% of an 8-hour workday and to miss more than four workdays per

month. Docket Item 7-14 at 94-95. He also found that she was limited in her ability to

remember work-like procedures; understand, remember, and carry out simple

instructions; maintain attention for two-hour segments; sustain an ordinary routine



                                            18
without special supervision; and perform at a consistent pace without an unreasonable

number and length of rest periods. Id. at 93. More specifically, he found that Annis’s

impairments “[p]reclude[d]” her from performing these skills for periods ranging from 11-

20% to more than 20% of an 8-hour work day. Id. So the ALJ rejected Dr. Bennett’s

professional findings and agreed with the consulting psychologist, Dr. Schaich, that

Annis was only mildly limited in the mental functioning domains. Docket Item 7-13 at

446.

       The ALJ’s determination is not supported by “good reasons” in several ways.

First, in rejecting Dr. Bennett’s professional opinion, the ALJ substituted his own lay

opinion for that of a medical expert. The ALJ asserted that Dr. Bennett’s opinion was

“inconsistent with [Dr. Bennett’s] own office notes, which consistently indicate[d] that

[Annis’s] thought processes were clear and appropriate; she was alert and oriented; her

memory remained intact and her attention span and concentration were fair.” Docket

Item 7-8 at 21. But Dr. Bennett explicitly acknowledged some of those same findings at

the beginning of his questionnaire—prior to rendering the opinion at issue. See Docket

Item 7-14 at 91 (listing the following as “clinical findings . . . that demonstrate the

severity of [Annis’s] mental impairment and symptoms”: “fair eye contact, attention span

and concentration are fair, displays depression[, and] speech is spontaneous”). In other

words, notwithstanding these potentially benign clinical findings, Dr. Bennett concluded

that Annis was functionally limited in significant ways. In concluding otherwise, the ALJ

“arbitrarily substitute[d] his own judgment for competent medical opinion.” Balsamo v.

Chater, 142 F.3d 75, 81 (2d Cir. 1998). “[A]s a lay person, the ALJ simply was not in a

position to know whether” certain clinical observations “would in fact preclude the



                                              19
disabling [limitations] described by [Dr. Bennett] in [his] assessment.” See Rosa, 168

F.3d at 79 (original alterations omitted). 5

       This Court also is not persuaded that the opinion of Dr. Schaich, formed after a

single examination, otherwise supports the ALJ’s determination that Annis’s

impairments did not substantially impair her performance in a variety of functional areas.

The Second Circuit has “cautioned that ALJs should not rely heavily on the findings of

consultative physicians after a single examination,” a “concern [that] is even more

pronounced in the context of mental illness where . . . a one-time snapshot of a

claimant’s status may not be indicative of her longitudinal mental health.” Estrella, 925

F.3d at 98 (first quoting Selian, 708 F.3d at 419); see also id. at 97 (explaining that

because “[c]ycles of improvement and debilitating symptoms [of mental illness] are a

common occurrence, . . . it is error for an ALJ to pick out a few isolated instances of

improvement over a period of months or years and to treat them as a basis for

concluding a claimant is [not disabled]” (second alteration in original) (quoting Garrison

v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014)). Relying on Dr. Schaich’s opinion at the

expense of Dr. Bennett’s highlights that very concern.



       5  See also Balsamo, 142 F.3d at 81 (“In the absence of a medical opinion to
support [an] ALJ’s finding as to [a claimant’s] ability to perform [a certain level of] work,
it is well-settled that the ALJ cannot arbitrarily substitute his own judgment for
competent medical opinion. While an ALJ is free to resolve issues of credibility as to lay
testimony or to choose between properly submitted medical opinions, he is not free to
set his own expertise against that of a physician who submitted an opinion to or testified
before him.” (citation and original alterations omitted)); Shaw v. Chater, 221 F.3d 126,
135 (2d Cir. 2000) (“[W]hile a physician’s opinion might contain inconsistencies and be
subject to attack, ‘a circumstantial critique by non-physicians, however thorough or
responsible, must be overwhelmingly compelling in order to overcome a medical
opinion.’” (quoting Wagner v. Sec. of Health & Human Servs., 906 F.2d 856, 862 (2d
Cir. 1990)).

                                               20
       What is more, there are no “good reasons” in the record supporting the ALJ’s

specific mental RFC determination that Annis would be off task for no more than “5% of

the workday.” Docket Item 7-8 at 10-11. Specific RFC assessments must be based on

evidence in the record, not on an “ALJ’s own surmise.” Cosnyka v. Colvin, 576 Fed.

App’x 43, 46 (2d Cir. 2014) (summary order) (remanding where ALJ “translated”

medical evidence suggesting that the claimant would be off task “for ten percent of the

workday” into a determination that the claimant would be off task “six minutes out of

every hour” because “[t]here [was] no evidence in the record to the effect that [the

claimant] would be able to perform sedentary work if he could take a six-minute break

every hour, rather than some other duration and frequency amounting to ten percent of

the workday”). 6 Without “some explanation” from the ALJ “as to the tether between [the]

RFC and the non-stale medical opinions or statements from [the claimant], the RFC [is]

based upon [the ALJ’s] lay analysis of [the claimant’s] limitations, which is not permitted

and requires remand.” Jordan v. Berryhill, 2018 WL 5993366, at *3 (W.D.N.Y. Nov. 15,

2018)).


       6  See also Tomicki v. Berryhill, 2018 WL 703118, at *5 (W.D.N.Y. Jan. 11, 2018)
(“[T]he record does not support the ALJ’s conclusion that [the claimant] need[ed] to
briefly switch between sitting and standing only every thirty minutes. . . . Moreover,
there is evidence in the record indicating that [the claimant] need[ed] to change
positions every few minutes, not every thirty minutes.”); cf., e.g., Palistrant v. Comm’r of
Soc. Sec., 2018 WL 4681622, at *5 (W.D.N.Y. Sep. 28, 2018) (holding that the
claimant’s testimony that he had to alternate between sitting and standing every 20-30
minutes as well as general treatment notes about sitting and standing limitations
supported RFC determination that the claimant could alternate between sitting and
standing every half hour); Bryant v. Berryhill, 2017 WL 2334890, at *4 (W.D.N.Y. May
30, 2017) (holding that “several refences in the record,” including the claimant’s
conflicting reports about the length of time he could sit or stand—some indicating 10 to
15 minutes at a time and others indicating 30 minutes at a time—permitted the ALJ to
“reasonably conclude[ ] that [the claimant] could sit for 30 minutes and stand for 15
minutes”).

                                             21
       Here, no medical opinion supports the ALJ’s 5% off-task determination. Dr.

Bennett opined that Annis would be off task for at least 30% of the workday. See

Docket Item 7-14 at 94. No other treatment records indicate a specific time limitation.

For his part, Dr. Schaich opined that Annis was “mildly limited” in her ability to “sustain

concentration and perform a task at a consistent pace” but offered no specific limitation.

Docket Item 7-13 at 446; see also Docket Item 7-7 at 206 (consulting psychologist, Dr.

Baskin, opining in 2012—without further elaboration—that Annis had “minimal-to-no

limitations” in these areas); id. at 215 (non-examining, consulting psychiatrist, Dr.

Kudler, opining in 2012—without further elaboration—that Annis was not limited in these

areas). Only the ALJ imposed specific time frames on Annis’s ability to stay on task.

       At best, then, the ALJ’s conclusion comes from whole cloth. At worst, the

conclusion responds to the vocational expert’s testimony that an off-task behavior

restriction of 20%—that is, an off-task rate even lower than that found by Dr. Bennett—

“would degrade the individual’s productivity to unacceptable levels.” Docket Item 7-8 at

774. If Annis can, in fact, be on task for 95% of the workday, that determination must

come from medical evidence or opinions in the record, not the ALJ’s “own surmise.”

See Cosnyka, 576 Fed. App’x at 46. So if the ALJ wishes to address the time that

Annis can stay on task, he should adopt Dr. Bennett’s findings or obtain another

physician’s opinion on the matter.

       For all these reasons, the case is remanded so that the ALJ can reconsider

Annis’s specific RFC limits after appropriately applying the treating-physician rule to the

opinion of Dr. Bennett. This Court “will not reach the remaining issues raised by [Annis]

because they may be affected by the ALJ’s treatment of this case on remand.” Watkins



                                             22
v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin,

No. 1:13-CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to

apply the proper legal standard, the Court will decline at this time to consider whether

substantial evidence exists to support the findings the ALJ made.”).


III.   TIME LIMIT

       Annis asks this Court to order that the Commissioner issue a new determination

within a certain time frame. Docket Item 10-1 at 35-36. Although the Second Circuit

has instructed that district courts may, in appropriate circumstances, set a time limit for

reconsideration of a claim, see, e.g., Butts v. Barnhart, 416 F.3d 101 (2d Cir. 2005), that

remedy is not appropriate here. In Butts, the Second Circuit found a 120-day time limit

appropriate where the district court was “reviewing an ALJ’s decision at step five, rather

than step four, of the five-step inquiry.” 416 F.3d at 103. In so holding, the court

emphasized that “the evidence at the fifth stage would compel a finding that [the

plaintiff] was disabled absent the Commissioner’s meeting her burden of making a

contrary showing” and cautioned that its “holding [was] limited to [such] cases where the

claimant [was] entitled to benefits absent the Commissioner’s” meeting her burden of

rebuttal. Id. at 104 (emphasis added); Michaels v. Colvin, 621 Fed. App'x 35, 41 (2d

Cir. 2015) (summary order) (imposing 120-day limit for step five remand because the

claimant had first applied for benefits more than eight years prior).

       Here, the ALJ must reconsider Annis’s RFC at step four. Although the ALJ made

a step-five determination, he did so because Annis had no past relevant work—not

because Annis had met her burden of establishing that she was disabled through

evidence that she could not perform past relevant work. Cf. Butts v. Barnhart, 388 F.3d


                                             23
377, 383 (2d Cir. 2004), amended on reh’g in part, 416 F.3d 101 (2d Cir. 2005) (“The

claimant bears the burden of proving his or her case at steps one through four . . . . At

step five the burden shifts to the Commissioner.”). In other words, unlike in Butts and

Michaels, Annis has not yet demonstrated that she is disabled. Therefore, although this

Court is sympathetic to the hardships that must result from Annis’s pursuit of benefits for

nearly eight years, it denies her request to impose a time limit for further administrative

proceedings. Nevertheless, this Court “expects,” especially in light of the delay that

Annis has experienced because this case already has been remanded once due to the

Commissioner’s errors, “that administrative proceedings on remand [will] proceed

expeditiously.” See Belen v. Colvin, 2016 WL 1048058, at *4 (S.D.N.Y. Mar. 11, 2016).




                                             24
                                     CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 13, is DENIED, and Annis’s motion for judgment on the

pleadings, Docket Item 10, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.



         SO ORDERED.

Dated:         December 17, 2019
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           25
